Citation Nr: 1814638	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-41 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for flat feet.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction subsequently transferred to the Montgomery, Alabama, RO.  

A Board videoconference hearing before the undersigned Veterans Law Judge was held in November 2017.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a rating in excess of 10 percent for flat feet.  

During the pendency of the appeal, the Veteran testified that his flat feet had increased in severity since his most recent VA examination.  See November 2017 Board Hearing Transcript.  The record reflects that the most recent VA examination was conducted in October 2012.  Consequently, the Veteran is entitled to a new VA examination when there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In view of the Veteran's testimony, the Board finds that the Veteran must be scheduled for a new VA examination for his flat feet disability. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his flat feet disability.  The examiner must review the claims file and that review should be noted in the report.  The examiner should answer the following questions: 

(a)  Is the Veteran's bilateral flat feet best characterized as being manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and/or pain on manipulation and use of the feet?

(b)  Is the Veteran's bilateral flat feet best characterized as being manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities? 

(c)  Is the Veteran's bilaterally flat feet best characterized as being manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes and appliances? 

(d)  Given the adverse symptomatology objectively confirmed on examination, is the Veteran's bilaterally flat feet best characterized as "moderate," "serve," or "pronounced?"

2.  After completing the above, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




